DETAILED ACTION
Response after Final Rejection
The March 11, 2022 response was entered.

Allowable Subject Matter
Claims 1, 3-9, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Corral (WO2012026980) shows an additional flow distribution medium formed from a different material, but it is provided at particular and defined locations in order to modify how the resin flows through the vacuum bag in those locations.  Corral does not show an additional flow distribution medium being coextensive with the flow distribution medium across the closed mold cavity along with the resin flow front lifting the vacuum foil in the claimed manner.
Other references were identified that show flow channels that could be considered an additional flow distribution medium, but which are not coextensive or would not show the claimed lifting of the vacuum foil in the claimed manner.  See Seemann (US 4,902,215), Fig. 1, items 16 and 20, for example.  Slaughter (US 20030025231), Fig. 2, items 42 and 40 and Figs. 3-5 are another example.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742